Citation Nr: 1730978	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-29 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for insomnia, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an ear disability other than hearing loss and tinnitus, claimed as ear infections and ear drainage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The Veteran was scheduled to appear before a member of the Board at a videoconference hearing in December 2015.  The evidentiary record contains a letter sent to the Veteran's address of record in November 2015, noting the date, place, and time of the hearing.  The Veteran did not report for the December 2015 videoconference hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (d) (2016).

The issue of entitlement to service connection for chronic sinus problems has been raised by the record in a December 2014 Veteran statement/correspondence, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal was remanded twice by the Board for further development, first in February 2016 and again in November 2016.  The requested development has been completed and this matter is again before the Board for further consideration.


FINDINGS OF FACT

1.  Insomnia is shown to be a symptom of a non-service connected psychiatric disorder and is not shown to be a current disability subject to service connection including as secondary to service-connected tinnitus.

2.  A sleep apnea disorder did not have its onset in service and is not otherwise related to active duty.

3.  An ear disorder, manifested as excessive cerumen, did not have its onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a sleep disorder of insomnia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for an award of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303.

3.  The criteria for an award of service connection for an ear disability other than hearing loss and tinnitus, claimed as ear infections and ear drainage have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The RO sent the Veteran a notice letter addressing insomnia, and ear disability issues of infection and drainage in September 2009 prior to the August 2010 rating on appeal, thereby satisfying VA's notification duties.  As for the sleep apnea issue, this was addressed in a May 2011 letter issued after the rating decision on appeal.  However, the Board finds no prejudice to the Veteran on this issue because it was adjudicated in subsequent actions, to include the April 2017 supplemental statement of the case.  

In addition, all available service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  As such, the Board finds that it may move forward with its evaluation of the claims based upon the evidence of record.

Additionally, the Board finds that there has been substantial compliance with the prior Board remand directives.  As such, the Board may proceed to the merits.

II.  Service Connection-Laws and Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requiring that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a current disability, service connection cannot be granted. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Insomnia (including secondary to service-connected tinnitus) and Sleep Apnea.

The Veteran contends that service connection is warranted for insomnia, which he alleges is secondary to his service-connected tinnitus.  He also alleges that service connection is warranted for both insomnia and sleep apnea on a direct basis.  

The Board shall address the issues of the separately claimed disorders of insomnia and sleep apnea together as they are both intertwined disabilities of sleep disorders.  However the secondary analysis will be limited to insomnia which is claimed to be caused or aggravated by his service-connected tinnitus.  

The Veteran submitted multiple lay statements from various acquaintances and family members in August 2009 and September 2009, which tended to support his contentions of his tinnitus affecting in his sleep.  These statements described him as having slept with a fan or the TV on in order to drown out ringing in his ears.  The Veteran's wife sent a lay statement in August 2009 describing a 14 year history of observing his sleep patterns in which she noted he would snore loudly and stop breathing when he slept.  

The Veteran submitted additional lay statements regarding his sleep problems from acquaintances and former employers in June, July and August 2010 in which they indicated that they were aware of his having poor energy when awake and that the Veteran had sleep apnea causing breathing problems.  A friend who knew him the longest, more than 9 years indicated that the Veteran sometimes stayed overnight and that he observed the Veteran having breathing and choking problems while sleeping.  

In a December 2014 statement, the Veteran described sleep being interrupted constantly while serving on a flight line.  

As for medical evidence, the Veteran's entrance examination of March 1980 revealed the Veteran to deny having frequent trouble sleeping in the report of medical history and no evidence of sleep problems of any sort are shown in the service treatment records including on separation examination in June 1984.  
See 29 pg. STRS at pgs. 8, 23, 27, 29.  

Post-service records disclosed evidence of trouble sleeping including insomnia associated with symptoms of depression.  Additionally he was diagnosed with sleep apnea many years after service.

Of note in an August 2009 treatment record, the Veteran reported complaints of fatigue and tiredness and was always sleepy no matter how long he slept.  He also reported severe snoring and apneic episodes.  He had daytime naps and occasional sleepiness when driving.  He was seen in an initial consult at a sleep center in September 2009 with obstructive sleep apnea suspected.  The diagnosis was formally made in February 2010 after a sleep specialist reviewed test results.  His symptoms included loud snoring, apnea attacks, waking up choking or gasping, unrefreshing sleep, restless sleep and daytime sleepiness.  Other symptoms reported in records February 2010 included difficulty falling and staying asleep, and worries about being unable to sleep.  See 10 pg. VA records in VBMS on 5/21/10 (pgs. 1-10).  

He was provided with and trained for use of a Continuous Airway Pressure (CPAP) device to treat his apnea.  However he was shown to have difficulty using the device meant to address his sleep problems as noted in to mental health clinic (MHC) records from February 2012 and February 2013 which addressed his issues with lack of sleep.  He continued to have issues with his CPAP mask in a September 2013 sleep center record which noted he couldn't tolerate the current mask.  See 91 pg. CAPRI in LCM 5/21/13 at pg. 2, 22, 29; see also 116 pg. CAPRI in VBMS at pg. 101.   Thereafter OSA has been included in subsequent problem lists as well as listed in Axis III diagnoses attached to MHC records.

The Veteran's sleep issues were also shown to be present in conjunction with mental health symptoms related to a diagnosed depressive disorder as shown in mental health treatment records including in October 2011 when he was seen for symptoms of depression which included poor sleep in conjunction with other symptoms such as depressed mood, feeling hopeless and poor appetite.  In November 2011 he also reported to mental health treatment symptoms of being afraid to go to sleep due to fears he won't wake up from his sleep apnea.  In February 2013 MHC records he was overwhelmed and stressed by his lack of sleep with some benefits from medication helping with sleep onset but a better overall sleep pattern had not been produced.  

More recent records confirmed continued sleep problems in conjunction with depressive symptoms, with a July 2014 MHC record noting depressive symptoms confirmed by the Veteran to include sleep disturbance (falling asleep, awakening and staying asleep) and also in a March 2016 MHC clinic which noted poor sleep with a diagnosis of major depressive disorder (MDD) and symptoms including impaired sleep and also noted paranoid thoughts about wearing his CPAP mask caused him to wear it infrequently only twice a week.  An April 2017 MHC visit continued to report sleep problems associated with his psychiatric problems with nightmares and complaint that his sleep was not good along with complaints about his sleep apnea machine being loud. 

Otherwise the sleep problems appeared to be related to pain issues as shown in an October 2010 record that noted complaints of neck and shoulder pain with the Veteran being unable to sleep at night, as well as an October 2011 which noted insomnia from scalp pain resulting from a burn on his scalp.  

The report of an April 2015 VA examination for mental disorders focused on providing an etiology opinion as to whether the Veteran has a psychiatric disorder that is service connected on a direct or secondary basis.  The report noted that the Veteran was claiming insomnia as secondary to his tinnitus, and also noted his sleeping difficulties which included not sleeping well presently and once being found hypoxic from sleep apnea.  He also gave a history of sleeping with the TV on due to ringing in his ears.  The examiner gave an unfavorable opinion that the Veteran's diagnosis of unspecified depressive disorder is less likely than not secondary to service connected tinnitus, but did not provide an opinion as to the etiology of any sleep disorder separate from the depressive disorder.  

The report of an April 2016 VA mental disorders examination diagnosed Unspecified Depressive Disorder following review of the evidence and examination of the Veteran.  Symptoms of the depressive disorder included difficulty sleeping, where he reported difficulty falling asleep which had worsened in the past year.  The mental health history included a history of past substance abuse and alcohol abuse but he denied current alcohol use other than on the weekends. 

The examiner noted that clarification was requested, in regards to the question of whether the Veteran has a diagnosis of insomnia that is at least as likely as not incurred in or caused by service.  The examiner opined that based on symptoms listed above, the Veteran likely meets criteria for unspecified depressive disorder, which also likely includes sleep difficulties (described by the Veteran).  However, the examiner opined that the Veteran's diagnosis does not appear to be at least as likely as not incurred in or caused by his service during the military, within the context of this interview.  At several points during the current evaluation, the Veteran referenced his inability to determine why he felt this way, and also indicated experiencing onset of his described symptoms within the past one to two years (noting this onset at several points during the current evaluation). 

Furthermore, the examiner noted that the Veteran's current diagnosis does not appear to affect him significantly with regard to his daily functioning.  The examiner noted that the Veteran works up to 60 hours a week.  The examiner also noted that a March 2015 (actually April 2015) VA psychiatric disorders examination suggests presence of depression symptoms, but noted that these depression symptoms do not appear to be related to the military.  This previous evaluation was also described as noting a number of negative screens for depression since discharge.  The Veteran also screened negative for depression, alcohol use, and PTSD on 01/02/16. Thus, within the context of the current interview, although the Veteran does appear to meet criteria for a mental disorder, these symptoms do not appear to be due to his service in the military, and do not cause significant functional impairment at this time.

An addendum to this April 2016 examination report by the same examiner restated the above opinion, with a clarifying statement saying that "Restated, the Veteran's diagnosis of Unspecified Depressive Disorder (which includes sleep complaints) is less likely than not incurred in or caused by the service or things he experienced during service."  The examiner found that the Veteran had no substantive mental health care during the military or afterward.  The examiner gave an opinion that the Veteran's diagnosis of Unspecified Depressive Disorder (which includes sleep complaints) is less likely than not aggravated by service.  The rationale was that such an etiology is unlikely as the Veteran denies mental health care/treatment/problems before or during the military.  The VA clinician specifically stated that a "separate diagnosis of insomnia was NOT diagnosed."  Rather the examiner stated that sleep difficulty was noted within the context (as a symptom) of his diagnosis of Unspecified Depressive Disorder.  The Veteran was found to not report depressive/sleep problems in the context or due to a sense of loss or limitations imposed by his service connected tinnitus.  Thus, the examiner opined that the Veteran's sleep problems, within his diagnosis of Unspecified Depressive Disorder, is less likely than not caused by or aggravated by his service connected tinnitus.

The report of a November 2016 VA sleep apnea VA examination diagnosed sleep apnea based on examination and review of the claims file, with this disorder diagnosed in February 2010 per a sleep study.  The Veteran was noted to complain of being unable to tolerate his first CPAP full mask so it was changed to nasal cannula but he had a problem sleeping due to the noise from the machine.  He indicated the cannula had recently been changed.  He was noted to have a history of tobacco and alcohol use as well as substance abuse with marijuana and cocaine.  

Following examination an opinion was provided that the sleep apnea was less likely than not (less than 50% probability) incurred in or caused by any claimed in-service injury, event or illness.  The rationale was based on review of the available documents with no documentation to suggest that he had symptoms of possible sleep apnea during service.  His complaints started in 2009 and were formally diagnosed in 2010.  The examiner also stated that the sleep apnea developed many years after discharge and also noted the Veteran to have risk factors including substance abuse, tobacco and alcohol use.  His buddy statements were likewise deemed non-supportive as it was pointed out that his wife first noted symptoms in 1995, which is 11 years post discharge from service.  The examiner also provided citations (with URLs) to medical sources as to substance use that can affect sleep patterns and can result in sleep disturbances included sleep apnea.  

The report of a December 2016 VA mental disorders examination diagnosed major depressive disorder (MDD) in partial remission.  Among the symptoms reported in pertinent part were sleep difficulties, in particular, difficulty falling asleep, which he indicated had gotten got worse within the past year.  The examiner found that the criteria for MDD had been met, which also likely includes sleep difficulties described by the Veteran, but the MDD itself did not appear to be as likely as not incurred in service or caused by his service.  The examiner asked the Veteran about his sleep.  The Veteran stated: "I know it's not a mental thing but that machine is too loud. I cannot wear it. When you have sleep apnea I'm afraid I won't wake up." The Veteran stated he sleeps an average of four to five hours and when asked what prevents more sleep, he replied that his sleep apnea machine makes him feel paranoid.  He also reported that putting television on is sufficient to manage tinnitus though he has had to increase the volume over the years.

Following the examination the December 2016 examiner made the following conclusions.  

First the December 2016 examiner opined that the Veteran's current insomnia is not either incurred in, or is otherwise related to, the Veteran's active duty service.  The rational was that the Veteran carries two diagnoses which directly contribute to sleep disturbance.  The first is his diagnosis of obstructive sleep apnea.  This diagnosis, by definition, involves a direct physical basis related to breathing as the mechanism of sleep disruption.  The examiner stated that there is no logical or rational basis that external noises during the military would have had a physiological mechanism to permanently disturb the Veteran's breathing during sleep.  As such, no nexus causal or otherwise can be said to exist between current sleep apnea and any historical interruptions of sleep by emergent duties during the military.

The December 2016 examiner next stated that the Veteran's diagnosis of MDD, by definition, also subsumes sleep disturbance.  However, as noted in previous reports, the evidence indicates the Veteran's depressive symptoms were of onset years after the military, have no primary or single causal or maintaining factor, and thus no relationship can be rationally identified between these current symptoms and the remote history of sleep interruption related to the Veteran's military duties.

As for whether it is at least as likely as that the Veteran's current insomnia was caused by the Veteran's service-connected tinnitus, the December 2016 examiner opined that the Veteran's current insomnia is not caused by the Veteran's service-connected tinnitus.  The rationale conceded that the Veteran has used and continues to report needing to use ambient noise to manage his tinnitus in order to fall asleep.  However, these were described as effective tools for managing the distraction caused by the tinnitus.  In this sense, these are adaptive and appropriate methods for managing this distraction that the Veteran states are effective.  They do not constitute an independent sleep spectrum disorder or diagnosable condition.  As such, the examiner did not find an independent insomnia or sleep disorder associated with or caused by the effects of the Veteran's tinnitus.  

The December 2016 examiner further stated that the Veteran's current insomnia is not aggravated by the Veteran's service-connected tinnitus.  Again the examiner pointed to the Veteran's effective use of ambient sound such as that of a TV which was effective in reducing rather than aggravating any sleep difficulties.  Even if it were not, the Veteran's insomnia is an extension of his sleep apnea and depression diagnoses.  Thus the examiner found no evidence to support an exacerbating relationship between the Veteran's tinnitus and either of those conditions.  As such, the examiner found no rational basis to suggest any permanent worsening of the sleep disturbance associated with either of those two diagnoses and the Veteran's service connected tinnitus.

Subsequent to this examination an addendum to this was added in April 2017 that confirmed review of evidence in the electronic record.  The examiner reviewed and recited the evidence and confirmed review of the evidence as well as Veteran's statements including of his sleep being interrupted serving on the flight line in service and of his contentions that ringing in his ears made it hard to sleep.  

The April 2017 addendum clarified in regards to the Board remand's directives to address the diagnoses of insomnia and OSA in the Veteran's VA treatment records by pointing out that the Veteran does have numerous records which discuss his sleep patterns and difficulties and cited to the records from August 2009 through April 2017 that referenced sleep difficulties in great detail, providing copies of these records reviewed.  As for the Veteran's statement that while serving in Japan his sleep was always interrupted as he would be called to duty for incidents on the flight line, the examiner confirmed review of this statement, and described this as a situational concern due to the direct effects of noises in said situation.  This was described by the examiner as a distinct and unrelated to the physiological disturbances of sleep apnea which by definition involve breathing difficulties that are unconscious and occur following sleep onset.  In short, the situational sleep issues in Japan are unrelated to the current sleep apnea diagnosis.

The April 2017 clinician specifically addressed the Veteran's statements regarding ringing in his ears making it hard for him to sleep, as well as the lay statements from family the examiner confirmed having reviewed both the Veteran's statement and the numerous lay statements referenced above.  The buddy statements mention either sleep apnea, tinnitus/hearing difficulties.  Both the Veteran's statements and lay statements were noted to show that the Veteran has indicated using ambient noise to facilitate sleep onset to manage any tinnitus symptoms.  However, the examiner could find no observations that suggested any observed exacerbatory or causal relationship between sleep apnea and tinnitus.  The majority of content across statements emphasized the Veteran's fatigue and either self-reported or observed complaints of breathing difficulties during sleep were noted.  The examiner opined that the complaints of tinnitus as a factor impacting sleep onset are not supported by the treatment records which make no significant mention of tinnitus as a disturbing factor in sleep onset.  Rather, emotional distress and the loudness of the apnea machine itself are the most emphasized factors across records.  Even if tinnitus did impact sleep onset, it would not be the primary factor in sleep difficulty since the primary diagnosis is sleep apnea which is an independent breathing related condition that would persist irrespective of factors delaying sleep onset.

The April 2017 clinician also addressed whether it was at least as likely as not that the Veteran's current insomnia was aggravated by Veteran's service-connected tinnitus, by stating that the evidence, as noted above, does not support a nexus either causal or execratory between the Veteran's longstanding diagnosis of sleep apnea and his tinnitus.  The majority of evidence either does not support or offers alternative factors related to barriers towards sleep onset including sounds other than those related to tinnitus.  As stated above, even if tinnitus were noted to cause sleep onset difficulty - concerns related to sleep onset are distinct from the condition of sleep apnea.  The examiner was aware of no scientific literature positing a causal or exacerbating nexus between obstructive sleep apnea and tinnitus.  As noted in the examiner's previous report, the Veteran does not have an independent insomnia spectrum diagnosis apart from Obstructive Sleep Apnea.  
As such, exacerbation of the Veteran's Obstructive Sleep Apnea by tinnitus is not supported either by the clinical evidence specific to this case or by the scientific literature at large.

Based on review of the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for the Veteran's claimed sleep disorders of insomnia and sleep apnea.  

In regards to the sleep apnea, the preponderance of the evidence discloses that this was not formally diagnosed until February 2010, many years after service and there is no competent medical evidence linking this disorder to any incident in service.  Of note in this regard, the November 2016 VA sleep apnea examination specifically provided an opinion stating that the sleep apnea was less likely than not incurred in service or caused by any claimed in-service event, injury or illness.  This opinion was accompanied by adequate rationale, including a discussion of risk factors for sleep apnea the Veteran had including nonservice-connected problems of substance abuse, tobacco and alcohol use, along with medical sources cited to support this opinion.  As the November 2016 report included a physical examination of the Veteran, a review of the pertinent facts, a rationale - to include noting risk factors, and support from medical reference material, the Board places much weight on this piece of evidence.  When this important piece of evidence is view along with other probative, competent medical evidence, such as the April 2016 and December 2016 VA examination report, the Board finds that preponderance of the evidence is against a causal nexus to service or service-connected disability.  Indeed, other medical evidence of record is not shown to directly contradict this opinion regarding the nature and etiology of his sleep apnea.  

To the extent the Veteran is alleging he has a sleep apnea that began in or is the result of service, his statements are not competent evidence addressing the medical questions concerning whether his sleep apnea began in or is related to service.  Rather, such medical questions concern knowledge of internal physical processes that extend beyond an immediately observable cause-and-effect relationship.  
As such, the lay evidence is not competent to address the diagnostic criteria for the sleep apnea (which is shown to require specialized testing) or etiology in the present case and thus it , is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's and other witnesses lay assertions.

In regards to a sleep disorder of insomnia, the preponderance of the competent medical evidence discloses that this is more likely than not a symptom of a non-service connected psychiatric disorder rather than a distinctive disability and there is no competent medical evidence linking this claimed disorder to any incident in service.  The Board finds the above described evidence, to include the April 2016 addendum, weight heavily against such a finding.  The Board notes that April 2016 addendum was provided by a licensed psychologist adding to the weight the Board places on this probative competent evidence.  Likewise the preponderance of the competent medical evidence discloses that the claimed insomnia is less likely than not caused or aggravated by his service-connected tinnitus.  

The Board notes that insomnia is defined as an inability to sleep; abnormal wakefulness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 957 (31st ed. 2007).  The Board therefore finds that the most recent VA examination reports as stating the Veteran has presented only a symptom and insomnia is not its own separately diagnosed condition/disorder.  In this instance, the examiners in VA examinations from April 2016, December 2016 and addendum of April 2017 found that the Veteran had a non-service connected mental health disability which included sleep disturbance among the symptoms of this mental health disability.  Such opinions are supported by the medical evidence repeatedly shown to include reports of sleep problems listed among the symptoms of a depressive disorder (either as unspecified depressive disorder or major depressive disorder (MDD)) as discussed above.  

The December 2016 VA examination opinion, along with clarifying addendum of April 2017, in particular is afforded great probative weight as it provided a complete opinion of the nature and etiology of the claimed insomnia disorder, based on review of the claims file and examination of the Veteran, but also was accompanied by adequate rationale.  This opinion not only determined that the sleep disturbance of insomnia was a symptom of his depressive disorder rather than a discrete disability that began in service, but the examiner also pointed to another causative factor for his sleep problems being due to his sleep apnea, which has also been determined to be non-service connected by the Board per the previous discussion.  The opinions from this December 2016 examination, with clarifying addendum in April 2017, are further supported by the prior VA examination reports and medical evidence suggesting that the insomnia was a symptom of a non-service-connected mental disorder.  

The December 2016 VA examination opinion, with clarifying addendum of April 2017, also provided an adequate discussion as to why the Veteran's insomnia complaints were not caused or aggravated by his service-connected tinnitus, with the examiner providing detailed and adequate rationale to explain why no aggravation took place and described the Veteran's methods for using ambient noise to control his tinnitus as effective tools in his sleep regimen.  Again the examiner emphasized that there was not an independent insomnia or sleep disorder associated with or caused by the Veteran's tinnitus.  

In this case, the Board finds that the evidence shows that insomnia is a symptom that has been reported by history only in examination and is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Again while he is noted to have a separate sleep disorder of sleep apnea, this has been found by the Board to be non-service-connected.  

Although symptoms for sleep disturbance, e.g., insomnia, are documented, in the absence of a separate, current disability or diagnosis of a sleep disorder, there can be no valid claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed sleep disorder disability, including competent and credible evidence of any such disability at any point during the claims period or shortly before the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013)

While the Veteran believes that he has a sleep disorder (separate from the non-service-connected sleep apnea) and his current sleep disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of sleep disorders are matters not capable of lay observation, and require medical expertise to determine. Accordingly, his opinion as to the diagnosis or etiology of his insomnia is not competent medical evidence and lack weight.  Thus, the Veteran's own opinion regarding the etiology of his current sleep problems, characterized as insomnia, is not competent medical evidence.  When viewing the totality of the medical and lay evidence, the Board finds the supported opinions of the VA examiners to be significantly more probative and outweigh those of the Veteran's and other witnesses lay assertions.

In sum, the weight of the evidence is against a current chronic sleep disorder of insomnia and an association or link between any such sleep disorder and service as well as to his service-connected tinnitus, and the claim must be denied. 

In light of these factors, the Board is constrained to find that the preponderance of the evidence is against a grant of service connection for sleep apnea and for a sleep disorder of insomnia.  The relief sought on appeal is denied.  The Board has considered the benefit-of-the-doubt doctrine; however, the evidence, as noted, is not in equipoise, so it is not applicable.  38 C.F.R. § 3.102 (2016).

Ear Disability, claimed as ear infections and ear drainage.

The Veteran states that service connection is warranted for an ear disorder manifested by ear infections and ear drainage.  He is service connected for tinnitus and the Board in its February 2016 decision declined to reopen a previously denied claim for service connection for bilateral hearing loss, but remanded the remaining claimed ear disorder(s).  

The Veteran's entrance examination of March 1980 revealed the Veteran to have normal ears and to deny having ear trouble in the report of medical history.  A record of an unknown date discussed his being referred to otolaryngology for hearing not being in the limits of normal.  Aside from this record, there was no evidence of ear problems of any sort are shown in the rest of the service treatment records.  However the separation examination in June 1984, described hearing loss improved since removed from flight line duty, with a summary of defects of mild to md hearing loss of the right ear not considered disabling.  See 29 pg. STRS at pgs. 3, 7, 8, 23, 24, 27, 29.  

In a July 2003 statement in support of claim the Veteran described going to the nearest VA Medical Center (VAMC) to get his ears irrigated over the years.  

The Veteran submitted multiple lay statements from various acquaintances and family members in August 2009 and September 2009, which confirmed the Veteran would perform motions of opening his mouth wide in an attempt to "pop" his ears and that he also complained of his hearing sounding muffled like he was underwater.  The statements also confirmed that he had an episode of apparent loss of equilibrium where he fell, and that he treated his ears with irrigations.  He was also reported to have slept with a fan or the TV on in order to drown out ringing in his ears.  

VA treatment records are silent for any ear disorder other than tinnitus or hearing loss as manifested by drainage or infections.  However he was noted in problem notes between 2009 and 2011 to have a history of impacted cerumen.  The only associated disability with this problem was noted to be tinnitus as reported in September 2009.  See 91 pg. CAPRI in LCM documents at pgs. 45, 46, 53, 56, 58, 63, 68, 71, 77.  Otherwise he is noted in August 2009 to have been seen for ringing of both ears (service connected tinnitus) but he denied any issues with dizziness.  See 2 pg. records in VBMS on 5/7/10.  A history of having fallen and hit his head in service with a ruptured eardrum (TM) was noted in a July 2014 record that focused on mental health complaints.  No further records disclose any history or residuals of this alleged incident.  

The report of an October 1994 VA hearing and ear disorders examination focused mostly on hearing loss and tinnitus, with a history of onset of bilateral, progressive hearing loss about ten years ago.  He reported episodes of cerumen impactions which he had cleaned by a physician.  He reported no history of ear surgery, chronic ear infections, familial hearing loss, or exposure to Agent Orange or to nuclear radiation.  He reported an in-service blow the head by a firetruck door in 1983 followed by tinnitus.  He reported episodes of unsteadiness 2-3 times per year for about 5-7 minutes per episode.  Finally he reported exposure to excess noise while working as an airfield fireman in the USMC and while working as -a civilian warehouseman.  He denied tinnitus.  Audiological test results disclosed right and left ear normal hearing with normal middle ear function.  No other significant ear findings were diagnosed.

The report of a December 2003 VA audiological disorders examination disclosed complaints of hearing in "monotone/tunnel" and focused mostly his claimed hearing loss, with reports of hazardous noise exposure in the military and post service, with and without the use of hearing protection.  The examination also addressed tinnitus and discussed its onset and symptoms.  As far as other ear issues, he reported ear infections several times a year, but denied ear surgeries or severe head injury.  He also denied dizziness.  He also denied exposure to Agent Orange and it was unknown if there was nuclear radiation exposure.  Physical examination included audiological testing, otoscopic viewing of the ear canals, tympanometry, acoustic reflex thresholds, speech thresholds, pure tone thresholds by air and bone conductions, and monosyllabic word understanding scores which yielded diagnoses of normal left and right ear hearing from 500-4000 Hz.  No other ear disorder was diagnosed.  

The December 2003 examiner provided an opinion as to the etiology of tinnitus and did not provide any opinion or findings regarding any other ear disorder besides the tinnitus.  However the examiner did note that the Veteran had frequent problems with wax build-up in his ears, with no further discussion about this.  

The report of a June 2010 VA examination also addressed the nature and etiology of hearing loss and tinnitus.  He described an incident during a military exercise involving A4 and F4 jets when his ears popped and it sounded like the jets were in his head.  He couldn't hear speech and heard a loud sizzling sound in his ears for 3 weeks.  A medic put greasy medicine in his ears.  He wore foam plugs on the air field, but the jets were still loud, and he couldn't always wear hearing protection when he was wearing the mask because he had to hear the jets.  The rest of the symptoms focused on the nature and etiology of hearing loss and tinnitus complaints, with no other ear symptoms reported.  He had no family history of ear disease, no previous history of ear disease, no history of head trauma and no history of ear trauma.  Physical examination of the bilateral ears revealed normal auricles, normal external ears and normal hearing of the bilateral ears for VA purposes and constant bilateral tinnitus.  Wax was successfully removed from both ears with a curette.
 
The medical records were reviewed by the June 2010 examiner and again mostly focused on hearing loss and tinnitus symptoms.  However some other possible ear findings were disclosed in records including an August 2009 which diagnosed complaints of ringing in both ears for 13 years, but he denied difficulty hearing, dizziness or headache.  The examiner noted the August 2009 lay statement from the Veteran's regarding problems with equilibrium and sleeping problems and a mention of having to use ear cleaner due to hearing problems, in other records it is discussed that the television is used to drown out constant tinnitus.  The examiner also noted a statement from an individual thought to most likely to be the Veteran with a history pertaining to his time in service from July 1980 to July 1984 including in 1982 being taken off airfield for diminished hearing, 1983, hearing retested and remained off airfield, and on discharge in 1984, having diminished hearing, ringing in the ears, reports of chronic ear infections, drainage and tinnitus that gets louder over time.  

The examiner also noted that in September 2009 the Veteran was diagnosed with a left side throbbing headache associated with blurred vision, blind spots and nausea, no associated dizziness.  The report showed that he was sent to neurology to rule out migraine headaches, and given medication for symptoms.  The examiner confirmed review of other lay statements that including from his family members in August and September 2009 who noted among other ear problems such as hearing problems and tinnitus, he would lose his balance and try to pop his ears.  The examiner also reviewed the Veteran's letter in August 2009 where he reported chronic ear infections, drainage and ringing that had gotten worse, which has kept him from holding down steady jobs.  Examination was limited to audiometric testing which yielded no diagnosis of hearing loss, but diagnosed bilateral tinnitus which it linked to service.  No other ear disorders were diagnosed.  The examiner stated that based on the audiologic results and evaluation, medical follow-up is not needed.

The report of a December 2016 VA examination for ear disease included review of the claims folder and examination of the Veteran.  This exam report disclosed the following diagnostic opinion that the Veteran did not have now, nor had ever been diagnosed with an ear or peripheral vestibular condition.  The medical history of his claimed ear or peripheral vestibular condition was as follows:  The Veteran presented with complaint of clogged feeling in ears intermittently, popping of ears, associated with nasal congestion, sneezing and rhinorrhea.  He reported frequent accumulation of ear wax.  He reported one occasion in the past where he was off balance and fell which resolved after having his ears cleaned out.  He denied dysbalance as an ongoing issue.  He did take allergy medications on an as needed basis.  He reported exposure to environmental substances in his military occupation as fire rescue, with exposure to dust, dirt, fumes, smoke and soot.  He did not take continuous medication for the diagnosed condition.

Upon further investigation of vestibular conditions, he was found to have findings attributable to Meniere's syndrome (endolymphatic hydrops), a peripheral vestibular condition or another diagnosed condition, specifically tinnitus for which he is service connected.  As far as findings, signs or symptoms attributable to chronic ear infection, inflammation, cholesteatoma, he had hearing impairment and/or tinnitus.  As for other findings, he endorsed frequent cerumen accumulation.  He had no evidence of a benign or malignant ear neoplasm that impaired function, nor surgical treatment for the ears.  On physical examination he had normal external ears, ear canals, tympanic membranes.  There was no indication for examination of his gait, limb coordination testing, Romberg testing or the Dix Hallpike test (Nylen-Barany test) for vertigo.  No other pertinent physical findings, complications, conditions, signs, symptoms or scars were present.  No further diagnostic studies were performed.  

The December 2016 examiner provided a medical opinion regarding the etiology of the Veteran's claimed ear disorder other than hearing loss and tinnitus.  The Veteran was noted to have worked in the military in fire rescue with exposure to environmental and occupational elements.  He contended his exposure leads to increase in cerumen production, blocked ears and popping ear symptoms.  He reported one episode of dysbalance in the past that resolved with cerumen removal.  The examiner confirmed review of his STR and VA records, which included numerous "buddy statements."  The examiner did not find any medical treatments for cerumen build up or ear blockage in the STRs.  He has been seen by the VA for cerumen accumulation once on October 1, 2009.   He did have some cerumen build up at the time of this C&P examination.  Otherwise his ENT examination was normal, without any pathologic findings.  The examiner opined that cerumen accumulation is a common finding, with 1 in 20 having excess cerumen accumulation according to guidelines published by the American Academy of Otolaryngology.  With the review of examination findings, review of VA and STRs (lacking specific evidence for chronic ear conditions) and the general understanding of cerumen physiology, it was opined that the claim of "ear disability" is less likely than not to be caused by any documented in service injury, illness or event.

Based on a review of the evidence, the Board finds the preponderance of the evidence is against a grant of service connection for an ear disability other than hearing loss and tinnitus, claimed as ear infections and ear drainage.  The preponderance of the evidence discloses no evidence of an ear disorder claimed as ear infections and ear drainage until many years after service and there is no competent medical evidence linking this disorder to any incident in service.  
Of note, the December 2016 VA ear disease examination specifically provided an opinion stating a claimed ear disability (other than the already service connected tinnitus) is less likely than not incurred in service or was caused by any claimed in-service event, injury or illness.  

The Board places much weight on this competent medical evidence as it was accompanied by adequate rationale, including a discussion of the findings of possible ear manifestations, including a loss of balance that resolved after his ears were cleaned out, presumably of cerumen.  He was specifically noted to have a history of excessive cerumen buildup post-service, with the examiner pointing out that there was no evidence of such problems in service and explaining that this is a common finding.  No other ear manifestations were noted by the examiner and none of the medical evidence is shown to directly contradict this opinion regarding the nature and etiology of his ear disorder of excessive cerumen build-up.  To the contrary the other medical evidence supports post-service findings of wax build-up, with no discussion as to etiology.  

To the extent the Veteran is alleging he has any ear disorder (separate from hearing loss and tinnitus) that began in or is the result of service, his statements are not competent evidence addressing the medical questions concerning whether his ear disorder began in or is related to service.  Although he is competent to report subjective symptoms, such as wax build up, the medical question in this situation involves the knowledge of internal physical processes of the ear that extend beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence provided by the Veteran and others is not competent to address the etiological criteria for the ear disorder and thus it is not competent medical evidence.  
See Jandreau, 492 F.3d at 1376-77.  As such, it lacks weight.  In sum, the Board finds the opinions of the VA examiner to be significantly more probative and worthy of weight than the Veteran's and other witnesses lay assertions regarding etiology.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for ear disability claimed as ear infections and ear drainage, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for insomnia is denied.

Service connection for sleep apnea is denied.

Service connection for an ear disability other than hearing loss and tinnitus, claimed as ear infections and ear drainage, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


